Ingraham, P. J.:
The charges grow out of the same fact that was present in Matter of Slawson (158 App. Div. 467), decided herewith. The referee has reviewed the facts in his report, upon which he bases his conclusion that the respondent has been guilty of professional misconduct, and it is sufficient to say that we concur in his report. Keller was the respondent’s client, and it is clear that it was in consequence of that relation which existed that the partners united in forming this corporation. Eespondent acted as attorney for Keller and the corporation and was also its secretary, and was bound to exercise the good faith and honesty required of an attorney to his clients to protect its interests, and when the summons in the action of Slawson, his former partner and with whom he was still connected, was served on him, he was bound to give the corporation notice that the summons had been served, and not determine for himself that, whatever the claim was (and as no complaint was served, he could only know upon what the action was based from what Slawson told him), the company had no defense. At any rate, the corporation was to determine that question, not its secretary.
The undisputed facts show that the respondent acted in bad faith and intended to allow Slawson to get a judgment against the corporation by default, which he well knew he could not get if the corporation were informed that the summons had been served. It is claimed by the respondent that to sustain the referee’s report this court “must transcend the powers conferred upon it and exceed its jurisdiction.” We -understand that this court is charged with a supervision of its attorneys, and that if any attorney is convicted of dishonést and improper conduct which establishes that he is not a proper person to hold the office of an attorney of the court, it is its duty to discipline him. If an attorney desires to continue to hold his office he must be honest in his dealings, especially with his clients and those who have been his clients, and he cannot escape discipline for acts which involve a breach of his duty to a client by severing the relation with his client. We think that the acts of the respondent were violations of his professional obligation; that he was guilty of “professional misconduct” and of “conduct prejudicial to the administration of justice ” (Judiciary Law [Con-*471sol. Laws, chap. 30; Laws of 1909, chap. 35], § 88, subd. 2, as amd. by Laws of 1912, chap. 253, and Laws of 1913, chap. 720), and the respondent is, therefore, suspended from practice for one year and until the further order of this court, with leave to apply for reinstatement at the expiration of said period, upon proof that he has actually abstained from practice during that period and has otherwise properly conducted himself.
Laughlin, Scott, Dowling and Hotchkiss, JJ., concurred.
Respondent suspended for one year, with leave to apply for reinstatement at the end of that period, as stated in opinion. Order to be settled on notice.